ORDER
On November 19, 1991, the plaintiff, by its counsel, appeared before a panel of this court to show cause why its appeal from a Superior Court order dismissing its complaint against the defendants should not be denied and dismissed.
After consideration of arguments and memoranda of counsel, the court is of the opinion that cause has not been shown. The ordinance amendments were invalid because the town of Exeter did not comply with the notice requirements. The decision of the trial justice is affirmed. We note, however, that the Superior Court had proper subject matter jurisdiction.
The plaintiff’s appeal is therefore denied and dismissed.
MURRAY and SHEA, JJ., did not participate.